Exhibit (10)b
KIMBERLY-CLARK CORPORATION
EXECUTIVE SEVERANCE PLAN
As
Amended and Restated
As of November 13, 2008
          1. Preamble and Statement of Purpose. The purpose of this Plan is to
assure the Corporation that it will have the continued dedication of, and the
availability of objective advice and counsel from, key executives of the
Corporation notwithstanding the possibility, threat or occurrence of a change of
control of the Corporation.
     In the event the Corporation receives any proposal from a third person
concerning a possible business combination with the Corporation, or acquisition
of the Corporation’s equity securities, or otherwise considers or pursues a
transaction that could lead to a change of control, the Committee believes it
imperative that the Corporation and the Board of Directors of the Corporation
(the “Board”) be able to rely upon key executives to continue in their positions
and be available for advice, if requested, without concern that those
individuals might be distracted by the personal uncertainties and risks created
by such a possibility.
     Should the Corporation receive or consider any such proposal or
transaction, in addition to their regular duties, such key executives may be
called upon to assist in the assessment of the proposal or transaction, to
advise management and the Board as to whether the proposal or transaction would
be in the best interest of the Corporation and its stockholders, and to take
such other actions as the Board might determine to be appropriate.
          2. Definitions. As used in this Plan, the following terms shall have
the following respective meanings:
     (a) Agreements: Executive Severance Agreements in substantially the forms
approved by the Committee and attached hereto as Exhibit A (for Tier I
Participants) or Exhibit B (for Tier II Participants).
     (b) Annual Bonus Amount: For any Participant, the Target-level award
payable to the Participant for the year in which the Relevant Date occurred (or,
if not then established, for the preceding year) or, if higher, for any
subsequent year that begins before the Qualified Termination of Employment,
under the Kimberly-Clark Corporation Executive Officer Achievement Award Program
or the Kimberly-Clark Corporation Management Achievement Award Program, as
applicable, or any successor or additional plan. Notwithstanding anything in
this Plan to the contrary, this definition may be amended at the discretion of
the

 



--------------------------------------------------------------------------------



 



Committee to allow any amounts payable by the Corporation to comply with the
definition of performance based compensation under section 162(m) of the Code or
any successor section (including the rules and regulations promulgated
thereunder).

  (c)   Cause: The term “Cause” shall mean any of the following:     (i)   the
commission by the Participant of a felony;     (ii)   the Participant’s
dishonesty, habitual neglect or incompetence in the management of the affairs of
the Corporation; or     (iii)   the refusal or failure by the Participant to act
in accordance with any lawful directive or order of the Corporation, or an act
or failure to act by the Participant which is in bad faith and which is
detrimental to the Corporation.

     (d) Change of Control: A “Change of Control” shall be deemed to have taken
place upon the first of the following to occur: (i) a third person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
acquires shares of the Corporation having 30% or more of the total number of
votes that may be cast for the election of directors of the Corporation; or
(ii) as the result of any cash tender or exchange offer, merger or other
business combination, sale of assets or contested election, or any combination
of the foregoing transactions (a “Transaction”), the persons who were directors
of the Corporation before the Transaction shall cease to constitute a majority
of the Board of Directors of the Corporation or any successor to the
Corporation.
     (e) Code: The Internal Revenue Code of 1986, as amended.
     (f) Committee: The Management Development and Compensation Committee of the
Board.
     (g) Corporation: Kimberly-Clark Corporation and any successor thereto that
assumes this Plan and the Agreements pursuant to Section 13 below.
     (h) Eligible Executive: Those key executives of the Corporation and its
Subsidiaries who are from time to time designated by the Committee as, or who
pursuant to criteria established by the Board or the Committee are, eligible to
receive an Agreement.
     (i) Equity Plans: The Kimberly-Clark Corporation 2001 Equity Participation
Plan, the Kimberly-Clark Corporation 1999 Restricted Stock Plan, the
Kimberly-Clark Corporation 1992 Equity Participation Plan, and any successor or

-2-



--------------------------------------------------------------------------------



 



additional plans under which a Participant receives stock options, restricted
stock or other equity-based compensation.
     (j) Excise Tax: The excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
     (k) Fair Market Value: With respect to any publicly traded equity security,
the reported closing price of such security on the relevant date as reported on
the composite list used by The Wall Street Journal for reporting stock prices,
or, if no such sale shall have been made on that day, on the last preceding day
on which there was such a sale; and with respect to any other property, the fair
market value thereof as determined by the Committee in good faith.
     (l) Good Reason: Termination by the Participant for “Good Reason” shall
mean the Separation from Service during the two year time period following the
initial existence (without the Participant’s express written consent) of any one
of the following conditions:

  (i)   A material diminution in the Participant’s base compensation.     (ii)  
A material diminution in the Participant’s authority, duties, or
responsibilities.     (iii)   A material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Participant is required to
report, including a requirement that a Participant report to a corporate officer
or employee instead of reporting directly to the board of directors of the
Corporation.     (iv)   A material diminution in the budget over which the
Participant retains authority.     (v)   A material change in the geographic
location at which the Participant must perform the services.

-3-



--------------------------------------------------------------------------------



 



  (vi)   Any other action or inaction that constitutes a material breach by the
Corporation of any agreement under which the Participant provides services.

     The Participant must provide notice to the Corporation of the existence of
any of the above conditions within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Corporation must be
provided a period of at least 30 days during which it may remedy the condition
and not be required to pay the amount.
     The Participant’s right to terminate the Participant’s employment for Good
Reason shall not be affected by the Participant’s incapacity due to physical or
mental illness. The Participant’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.
     (m) Multiplier: For a Tier I Participant, two; and for a Tier II
Participant, one.
     (n) Net After Tax Receipt: The Value of a Payment, net of all taxes imposed
on a Participant with respect thereto under Sections 1 and 4999 of the Code,
determined by applying the highest marginal rate under Section 1 of the Code
which applied to the Participant’s taxable income for the immediately preceding
taxable year.
     (o) Parachute Value: With respect to a Payment, the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
     (p) Participant: An Eligible Executive who is a party to an Agreement which
has not been terminated in accordance with the terms of this Plan.
     (q) Payment: Any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
a Participant, whether paid or payable pursuant to this Plan or otherwise.
     (r) Qualified Termination of Employment: The separation of Participant’s
service with the Corporation and/or its Subsidiaries either (i) within the two
(2) year period following a Change of Control of the Corporation (A) by the Cor-

-4-



--------------------------------------------------------------------------------



 



poration without Cause or, (B) by the Participant with Good Reason, or (ii) by
the Corporation without Cause before a Change of Control, if a Change of Control
occurs within one year after such Separation from Service and it is reasonably
demonstrated by the Participant that such Separation from Service was at the
request of a third party that had taken steps reasonably calculated to effect a
Change of Control or otherwise arose in connection with or in anticipation of a
Change of Control. A transfer of employment for administrative purposes among
the Corporation and its Subsidiaries shall not be deemed a Qualified Termination
of Employment, but if such a transfer results in the occurrence of Good Reason,
the affected Participant shall have the right to Separate from Service for Good
Reason and such separation shall be a Qualified Termination of Employment.
     (s) Reduced Amount: With respect to a Participant, the greatest aggregate
amount of Separation Payments which (a) is less than the sum of all Separation
Payments and (b) results in aggregate Net After Tax Receipts which are equal to
or greater than the Net After Tax Receipts which would result if the Participant
were paid the sum of all Separation Payments.
     (t) Relevant Date: In the case of a Qualified Termination of Employment as
described in clause (ii) of the definition of “Qualified Termination of
Employment,” the date of such Qualified Termination of Employment and, in all
other cases, the date of the Change of Control.
     (u) Safe Harbor Amount: The portion of the payment to or for the benefit of
a Participant that does not constitute an “excess parachute payment” for
purposes of Section 280G of the Code.
     (v) Separation from Service. Termination of employment with the Corporation
or a Subsidiary. A Separation from Service will be deemed to have occurred if
the Participant’s services with the Corporation or a Subsidiary is reduced to an
annual rate that is 20 percent or less of the services rendered, on average,
during the immediately preceding three years of employment (or if employed less
than three years, such lesser period).
     (w) Separation Payment: With respect to a Participant, a Payment paid or
payable to the Participant pursuant to this Plan or an Agreement (disregarding
Section 9 of this Plan).
     (x) Severance Period: For a Tier I Participant, the period of two years
beginning on the date of the Qualified Termination of Employment; and for a Tier

-5-



--------------------------------------------------------------------------------



 



II Participant, the period of one year beginning on the date of the Qualified
Termination of Employment.
     (y) Subsidiary: Any domestic or foreign corporation at least twenty percent
(20%) of whose shares normally entitled to vote in electing directors is owned
directly or indirectly by the Corporation or by other Subsidiaries, provided,
however, that “at least fifty percent (50%)” shall replace “at least twenty
percent (20%)” where there is not a legitimate business criteria for using such
lower percentage.
     (z) Tier I Participant: A Participant whose Agreement indicates that he or
she is a Tier I Participant.
     (aa) Tier II Participant: A Participant whose Agreement indicates that he
or she is a Tier II Participant.
     (bb) Value: With respect to a Payment, the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.
          3. Participation; Agreements. Eligible Executives shall be proffered
an Agreement and upon execution and delivery thereof by the Eligible Executive
evidencing such Eligible Executive’s agreement not to voluntarily leave the
employ of the Corporation and its Subsidiaries and to continue to render
services during the pendency of any threatened Change of Control of the
Corporation, such Eligible Executive shall become a Participant. Each Agreement
shall indicate whether the Participant to whom it is proffered will be a Tier I
Participant or a Tier II Participant. A Participant shall cease to be a
Participant in the Plan upon the termination of the Participant’s Agreement in
accordance with its terms.
          4. Separation from Service of Participants. Nothing in this Plan shall
be deemed to entitle a Participant to continued employment with the Corporation
and its Subsidiaries and the rights of the Corporation to separate a Participant
from service shall continue as fully as though this Plan were not in effect,
provided that any Qualified Termination of Employment shall entitle the
Participant to the benefits herein provided. In addition, nothing in this Plan
shall be deemed to entitle a Participant under this Plan to any rights, or to
payments under this Plan, with respect to any plan in which the Participant was
not a participant prior to a Qualified Termination of Employment.
     Payments Upon Qualified Termination of Employment. In the event of a
Qualified Termination of Employment of a Participant, a lump sum

-6-



--------------------------------------------------------------------------------



 



cash payment or payments shall be made to such Participant as compensation for
services rendered, in an amount or amounts (subject to any applicable payroll or
other taxes required to be withheld) equal to the sum of the amounts specified
in subsections (a) through (i) below, such payments to be made within 10 days
following the later of the date of Separation from Service or the date of the
Change of Control except to the extent not yet calculable, in which case such
portions shall be paid as soon as practicable following the ability to calculate
the amount. Notwithstanding the foregoing, except as provided in Sections 9 and
10, all amounts payable under the terms of this plan shall be payable no later
than March 15 of the year following the later of the date of Separation from
Service or the date of the Change of Control. Notwithstanding anything in this
Section 5 to the contrary, any amounts which are payable due to amounts the
Executive would have been entitled under a deferred compensation plan required
to meet the requirements of Section 409A of the Code and the regulations
promulgated thereunder, such amounts shall be payable at the date it would have
been payable if the Executive were entitled to this amount under the terms of
the deferred compensation plan.
     (a) Salary Plus Incentive Compensation. A lump sum amount equal to the
Multiplier times the sum of (a) the Participant’s annual base salary at the rate
in effect immediately prior to the Relevant Date or, if higher, immediately
before the Qualified Termination of Employment and (b) the Annual Bonus Amount;
     (b) Equity Participation Plan — Participation Shares. A lump sum amount
equal to the payment to which the Participant would have been entitled had all
Participation Shares awarded to the Participant under any Equity Plan that were
outstanding on the Relevant Date and which had not matured as of the date of
Separation from Service and which will not mature as a result of the Separation
from Service, matured, such payment to be determined as though such award had
matured and its book value at maturity been determined on the last day of the
calendar quarter preceding the date of Participant’s Separation from Service;
     (c) Equity Participation Plan — Option Shares (i) Except with respect to
incentive stock options outstanding at the effective date of the Participant’s
Agreement for which the Option Price is lower than the Fair Market Value of the
Stock at such date, all stock options that were granted to the Participant under

-7-



--------------------------------------------------------------------------------



 



any of the Equity Plans, including but not limited to any substitute plans
adopted prior to the Relevant Date (or any successor or additional plan), that
were outstanding both on the Relevant Date and immediately before the Qualified
Termination of Employment, shall vest and become exercisable and the Qualified
Termination of Employment of the Participant shall be deemed a retirement for
purposes of exercising the stock options under the terms of the Equity Plans,
and (ii) notwithstanding the foregoing, with respect to Incentive Stock Options
that were outstanding at the effective date of the Participant’s Agreement for
which the Option Price is lower than the Fair Market Value of the Stock at such
date, and which were forfeited upon the Participant’s Separation from Service, a
lump sum amount equal to the excess of (I) the aggregate Fair Market Value on
the date of termination of the shares of common stock of the Corporation or
other equity security then subject to such Incentive Stock Options over (II) the
aggregate option price for such shares or other equity security;
     (d) Restricted Stock. With respect to restricted shares and/or restricted
share units granted to the Participant under any of the Equity Plans that were
outstanding but not vested on the Relevant Date and which are forfeited as a
result of the Participant’s Separation from Service, a lump sum amount equal to
the Fair Market Value of an equivalent number of shares of common stock of the
Corporation (or such other equity security into which the restricted shares
and/or restricted share units has been converted) on the date of Separation from
Service; in the event the number of restricted shares and/or restricted share
units was to be determined by the attainment of performance goals according to a
schedule determined by the Committee, the number of shares that shall be
considered to vest shall the greater of the target level established or the
number of shares which would have vested based on the attainment of the
Performance Goal as of the end of the prior year;
     (e) Successor or Additional Stock Appreciation Right, Incentive
Compensation, and Bonus Plan. A lump sum amount equal to the payment to which
the Participant would have been entitled had all amounts awarded or granted to
the Participant, vested or matured, under any stock appreciation right,
incentive compensation, and bonus plans, which are adopted after the effective
date of the Participant’s Agreement and in which the Participant participates
immediately prior to the Relevant Date, including but not limited to any
substitute

-8-



--------------------------------------------------------------------------------



 



plans adopted prior to the Relevant Date (or any successor or additional plan),
which had not vested or matured as of the date of Separation from Service and
will not vest or mature as a result of the Participant’s Separation from
Service, such payment to be determined as though such award or grant had vested
or matured on the date of termination of the Participant’s employment;
     (f) Incentive Investment Plan. A lump sum amount equal to any benefits
under the Kimberly-Clark Corporation Salaried Employees Incentive Investment
Plan (or any successor or additional plan) that the Participant has accrued, but
that are forfeited as a result of his or her Separation from Service, based upon
the value of the Participant’s account as of the most recent valuation date
before the date of the Qualified Termination of Employment;
     (g) Retirement Contribution Plan. A lump sum amount equal to (a) in the
case of a Tier I Participant, the Participant’s annual Retirement Contributions
under the Kimberly-Clark Corporation Retirement Contribution Plan (or any
successor or additional plans) and the Kimberly-Clark Corporation Retirement
Contribution Excess Benefit Program (or any successor or additional plans)
(individually the “EBP” and collectively, the “Retirement Contribution Plan”) to
which the Participant would have been entitled if he had remained employed by
the Corporation for the Severance Period at the rate of annual compensation
specified in Section 5(i) above except that the Annual Bonus Amount shall be
treated as earned for the year in which separation occurred and the balance of
the Severance Period and no award actually earned in, and paid for, the year in
which termination occurred shall be considered, plus (b) for all Participants,
the excess of (I) the benefits under the Retirement Contribution Plan to which
the Participant would be entitled if the Participant were fully vested in all of
his or her benefits under the Retirement Contribution Plan at the date of
Separation from Service, over (II) the value of the benefits to which the
Participant is actually entitled at the date of termination of employment, based
upon the value of the Participant’s account as of the most recent valuation date
before the date of the Qualified Termination of Employment. Notwithstanding
anything in Section 5 to the contrary, any amounts under subsection (b) of this
subparagraph which are payable due to amounts the Participant would have been
entitled under the EBP shall be payable at the date such amount would have been
payable if the Participant were entitled to this amount under the terms of the
EBP;

-9-



--------------------------------------------------------------------------------



 



     (h) Salaried Retirement Plan. In the case of a Tier I Participant, a lump
sum retirement benefit, in addition to any benefits received under the
Supplemental Benefit Plan to the Kimberly-Clark Corporation Salaried Employees’
Retirement Plan (or any successor or additional plans) and the Second
Supplemental Benefit Plan to the Kimberly-Clark Corporation Salaried Employees’
Retirement Plan (or any successor or additional plans) (collectively, the
“Supplemental Plan”) and the Kimberly-Clark Corporation Salaried Employees’
Retirement Plan (or any successor or additional plans) (the “Salaried Retirement
Plan”), such benefit to be equal to the actuarial present value of a straight
life annuity without level income option and in an amount equal to the excess of
(a) the benefits under the Salaried Retirement Plan and the Supplemental Plan to
which the Participant would have been entitled in the form of a straight life
annuity without level income option if such Participant had remained employed by
the Corporation for the Severance Period, at the rate of annual compensation
specified in Section 5(i) above except that the Annual Bonus Amount shall be
treated as earned for the year in which separation occurred and the balance of
the Severance Period and no award actually earned in, and paid for, the year in
which termination occurred shall be considered, over (b) the benefits to which
the Participant would actually have been entitled under the Salaried Retirement
Plan and the Supplemental Plan, had such benefit been paid in the form of a
straight life annuity without level income option; and
     (i) Medical and Dental Benefits. A lump sum amount equal to (a) the amount
of the monthly premiums that the Participant would be required to pay, if he or
she elected “COBRA” continuation coverage under the medical and dental plans of
the Corporation in which the Participant was participating immediately before
the Qualified Termination of Employment, based upon the premium rates in effect
as of the date of the Qualified Termination of Employment, times (b) for a Tier
I Participant, 24, and for a Tier II Participant, 12.
          5. Other Terms and Conditions. The Agreement to be entered into
pursuant to this Plan shall contain such other terms, provisions and conditions
not inconsistent with this Plan as shall be determined by the Committee. Where
appearing in this Plan or the Agreement, the masculine shall include the
feminine and the plural shall include the singular, unless the context clearly
indicates otherwise.

-10-



--------------------------------------------------------------------------------



 



          6. Non-Assignability. Each Participant’s rights under this Plan shall
be non-transferable except by will or by the laws of descent and distribution.
          7. Unfunded Plan. The Plan shall be unfunded. Neither the Corporation
nor the Board shall be required to segregate any assets that may at any time be
represented by benefits under the Plan. Neither the Corporation nor the Board
shall be deemed to be a trustee of any amounts to be paid under the Plan. Any
liability of the Corporation to any Participant with respect to any benefit
shall be based solely upon any contractual obligations created by the Plan and
the Agreement; no such obligation shall be deemed to be secured by any pledge or
any encumbrance on any property of the Corporation.
          8. Certain Reduction of Payments by the Corporation when Payments Do
Not Exceed 110% of the Safe Harbor Amount.
               (a) This Section 9 shall only be applicable if it shall be
determined that the Parachute Value of all Payments does not exceed 110% of the
Safe Harbor Amount. Anything in this Plan to the contrary notwithstanding, in
the event Deloitte & Touche LLP or such other certified public accounting firm
designated by the Corporation (the “Accounting Firm”) shall determine that
receipt of all Payments would subject a Participant, other than a Participant
entitled to a Gross-Up Payment under Section 10 below, to tax under Section 4999
of the Code, it shall determine whether some amount of Separation Payments would
meet the definition of a “Reduced Amount.” If the Accounting Firm determines
that there is a Reduced Amount, the aggregate Separation Payments shall be
reduced to such Reduced Amount. All fees payable to the Accounting Firm with
respect to this Section 9 shall be paid solely by the Corporation.
               (b) If the Accounting Firm determines that aggregate Separation
Payments should be reduced to the Reduced Amount, the Corporation shall promptly
give the Participant notice to that effect and a copy of the detailed
calculation thereof, and the Participant may then elect, in his or her sole
discretion, which and how much of the Separation Payments that are not required
to meet the requirements of Section 409A of the Code and the regulations
promulgated thereunder shall be eliminated or reduced (as long as after such
election the Value of the aggregate Separation Payments equals the Reduced
Amount), and shall advise the Corporation in writing of his or her election
within ten days of his receipt of notice. If no such election is made by the
Participant within such ten-day period, the Corporation may elect which of such
Separation Payments that

-11-



--------------------------------------------------------------------------------



 



are not required to meet the requirements of Section 409A of the Code and the
regulations promulgated thereunder shall be eliminated or reduced (as long as
after such election the Value of the aggregate Separation Payments equals the
Reduced Amount) and shall notify the Participant promptly of such election. All
determinations made by the Accounting Firm under this Section shall be binding
upon the Corporation and the Participant and shall be made as promptly as
practicable following such determination, the Corporation shall pay to or
distribute for the benefit of the Participant such Separation Payments as are
then due to the Participant under Section 5 of this Plan and shall promptly pay
to or distribute for the benefit of the Participant in the future such
Separation Payments as become due to the Participant under this Plan.
Notwithstanding the prior sentence, such determination by the Accounting Firm
shall be made within 60 days, and the payment by the Corporation shall be made
within 90 days, of the later of a Separation from Service of the Executive or
the date of the Change of Control.
               (c) While it is the intention of the Corporation to reduce the
amounts payable or distributable to a Participant hereunder only if the
aggregate Net After Tax Receipts to the Participant would thereby be increased,
as a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Corporation to
or for the benefit of a Participant pursuant to this Plan which should not have
been so paid or distributed (“Overpayment”) or that additional amounts which
will have not been paid or distributed by the Corporation to or for the benefit
of a Participant pursuant to this Plan could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm determines that an
Overpayment has been made, based upon the assertion of a deficiency by the
Internal Revenue Service against the Corporation or the Participant which the
Accounting Firm believes has a high probability of success, any such benefit of
a Participant shall be treated for all purposes as a loan to the Participant
which the Participant shall repay to the Corporation together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by a Participant to the Corporation if and to the extent
such deemed loan and payment would not ei-

-12-



--------------------------------------------------------------------------------



 



ther reduce the amount on which the Participant is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
the Participant together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code. Notwithstanding anything in this Plan or
any Agreement to the contrary, the payment will be conditioned upon the
Overpayment or Underpayment meeting the requirements of Section 409A of the Code
and the regulations promulgated thereunder.
9. Certain Additional Payments by the Corporation to Participants.
               (a) Anything in this Plan or any Agreement to the contrary
notwithstanding and except as set forth in this paragraph, in the event that it
shall be determined that any Payment to a Participant would be subject to the
Excise Tax, then the Participant shall be entitled to receive an additional
payment (the “Gross-Up Payment”) in an amount such that, after payment by the
Participant of all taxes (and any interest or penalties imposed with respect to
such taxes), including, without limitation, any income taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment, the Participant retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 10(a), if it shall be determined that the Participant
would (absent this sentence) be entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to the Participant and the provisions of
Section 9 of this Plan shall apply to that Participant. The Corporation’s
obligation to make Gross-Up Payments under this Section 10 shall not be
conditioned upon the Participant’s Separation from Service.
               (b) Subject to the provisions of Section 10(c), all
determinations required to be made under this Section 10, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
the Accounting Firm. The Accounting Firm shall provide detailed supporting
calculations both to the Corporation and the Participant within 15 business days
of the receipt of no-

-13-



--------------------------------------------------------------------------------



 



tice from the Participant that there has been a Payment or such earlier time as
is requested by the Corporation. All fees and expenses of the Accounting Firm
shall be borne solely by the Corporation. Any Gross-Up Payment, as determined
pursuant to this Section 10 (including any Underpayment under this subsection
(b) and any payment under subsection (c)), shall be paid by the Corporation to
or for the benefit of the applicable Participant by the end of the year
following the year in which the Participant remits the related taxes, or, in the
case of reimbursed audit or litigation expenses, by the end of the year
following the years the taxes are remitted or, if no taxes are remitted, the end
of the year following the year the audit, settlement, or litigation is finally
completed or resolved. Any determination by the Accounting Firm shall be binding
upon the Corporation and the Participant. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments that
will not have been made by the Corporation should have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Corporation exhausts its remedies pursuant to Section 10(c) and
the Participant thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Corporation to or for
the benefit of the Participant on the later of the date of such determination or
after the date payments are due under Section 5 of this Plan.
               (c) Each Participant shall notify the Corporation in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Corporation of the Gross-Up Payment. Such notification shall be
given as soon as practicable, but no later than 10 business days after the
Participant is informed in writing of such claim. The Participant shall apprise
the Corporation of the nature of such claim and the date on which such claim is
requested to be paid. The Participant shall not pay such claim prior to the
expiration of the 30-day period following the date on which the Participant
gives such notice to the Corporation (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Corporation
notifies the Participant in writing prior to the expiration of such period that
the Corporation desires to contest such claim, the Participant shall:

-14-



--------------------------------------------------------------------------------



 



  (1)   give the Corporation any information reasonably requested by the
Corporation relating to such claim,     (2)   take such action in connection
with contesting such claim as the Corporation shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Corporation,     (3)   cooperate with the Corporation in good faith in order
effectively to contest such claim, and     (4)   permit the Corporation to
participate in any proceedings relating to such claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Participant
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation of the foregoing provisions of this
Section 10(c), the Corporation shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Participant and direct the Participant to sue for a refund or
contest the claim in any permissible manner, and the Participant agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Corporation shall determine; provided, however, that, if the Corporation directs
the Participant to pay such claim and directs the Participant to sue for a
refund, the Corporation shall indemnify and hold the Participant harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such payment or with respect to any imputed
income in connection with such payment; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Participant with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Corporation’s control of

-15-



--------------------------------------------------------------------------------



 



the contest shall be limited to issues with respect to which the Gross-Up
Payment would be payable hereunder, and the Participant shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
               (d) If, after the receipt by a Participant of a Gross-Up Payment
or payment by the Corporation of an amount on the Participant’s behalf pursuant
to Section 10(c), the Participant becomes entitled to receive any refund with
respect to the Excise Tax to which such Gross-Up Payment relates or with respect
to such claim, the Participant shall (subject to the Corporation’s complying
with the requirements of Section 10(c), if applicable) promptly pay to the
Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after payment by the
Corporation of an amount on the Participant’s behalf pursuant to Section 10(c),
a determination is made that the Participant shall not be entitled to any refund
with respect to such claim and the Corporation does not notify the Participant
in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then the amount of such payment
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
               (e) Notwithstanding any other provision of this Plan, the
Corporation may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of a
Participant, all or any portion of any Gross-Up Payment, and by signing an
Agreement, the Participant shall consent to such withholding.
          10. No Duty to Mitigate. In no event shall any Participant be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Participant under any of the provisions of this
Plan, and such amounts shall not be reduced whether or not the Participant
obtains other employment.
          11. Termination and Amendment of this Plan. The Committee shall have
power at any time, in its discretion, to amend, abandon or terminate this Plan,
in whole or in part; except that no amendment, abandonment or termination shall
impair or abridge the obligations of the Corporation under any Agreements
previously entered into pursuant to this Plan except as expressly permitted by
the terms of such Agreements.
          12. Successors. The Corporation shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its busi-

-16-



--------------------------------------------------------------------------------



 



ness and/or assets to assume expressly and agree to perform this Plan and the
Agreements in the same manner and to the same extent that the Corporation would
be required to perform them if no such succession had taken place.
          13. Effective Date. This amended and restated Plan shall become
effective on November 13, 2008.

-17-



--------------------------------------------------------------------------------



 



Exhibit A
Tier I Agreement
KIMBERLY-CLARK CORPORATION
Executive Severance Agreement
     AGREEMENT between KIMBERLY-CLARK CORPORATION, a Delaware corporation, and
                                         (the “Executive”).
WITNESSETH:
     WHEREAS, the Committee has approved the Corporation entering into severance
agreements with key executives of the Corporation and its subsidiaries pursuant
to the Executive Severance Plan (the “Plan”); and
     WHEREAS, the Executive is a key executive of the Corporation or one of its
subsidiaries and has been selected by the Committee as a key executive to be an
Executive under the Plan; and
     WHEREAS, should the Corporation receive or learn of any proposal by or from
a third person concerning a possible business combination with, or acquisition
of equity securities of, the Corporation, or should the Corporation otherwise
consider or pursue a transaction that could lead to a change of control, the
Committee believes it imperative that the Corporation and the Board be able to
rely upon the Executive to continue in the Executive’s position, and that they
be able to receive and rely upon the Executive’s advice, if they request it, as
to the best interests of the Corporation and its stockholders, without concern
that the Executive might be distracted by the personal uncertainties and risks
created by such a possibility; and
     WHEREAS, should the Corporation receive or consider any such proposal or
transaction, in addition to the Executive’s regular duties, the Executive may be
called upon to assist in the assessment of the proposal or transaction, advise
management and the Board as to whether the proposal or transaction would be in
the best interest of the Corporation and its stockholders, and to take such
other actions as the Board might determine to be appropriate;
     NOW, THEREFORE, to assure the Corporation that it will have the continued
dedication of the Executive and the availability of the Executive’s advice and
counsel notwithstanding the possibility, threat or occurrence of such a proposal
or transaction, and to induce the Executive

 



--------------------------------------------------------------------------------



 



to remain in the employ of the Corporation, and for other good and valuable
consideration, the Corporation and the Executive agree as follows:
     In the event a third person, in order to effect a Change of Control (as
hereinafter defined), begins a tender or exchange offer, circulates a proxy to
stockholders, or takes other steps, or in the event the Corporation considers
taking, or decides to take, steps that are expected to lead to a Change of
Control, the Executive agrees that the Executive will not voluntarily leave the
employ of the Corporation, and will render the services contemplated in the
recitals to this Agreement and the Plan, until the efforts by the third party or
the Corporation to effect a Change of Control are abandoned or until a Change of
Control has occurred.
     A. Lump-Sum Cash Payment. In the event of a Qualified Termination of
Employment (as hereinafter defined) the Corporation will pay to the Executive,
as compensation for services rendered to the Corporation a lump-sum cash amount
or amounts (subject to any applicable payroll or other taxes required to be
withheld) calculated by adding the amounts specified in subparagraphs
(i) through (viii) below, such payments to be made within 10 day following the
later of the date of Separation from Service or the date of the Change of
Control, except to the extent not yet calculable, in which case such portions
shall be paid as soon as practicable following the ability to calculate the
amount. Notwithstanding the foregoing, except as provided in Paragraphs E and F,
all amounts payable under the terms of this plan shall be payable no later than
March 15 of the year following the later of the date of Separation from Service
or the date of the Change of Control. Notwithstanding anything in this
Paragraph A to the contrary, any amounts which are payable due to amounts the
Executive would have been entitled under a deferred compensation plan required
to meet the requirements of Section 409A of the Code and the regulations
promulgated thereunder, such amounts shall be payable at the date it would have
been payable if the Executive were entitled to this amount under the terms of
the deferred compensation plan.
     (i) Salary plus Incentive Compensation. A lump sum amount equal to two
times the sum of (a) the Executive’s annual base salary at the rate in effect
immediately prior to the Relevant Date or, if higher, immediately before the
Qualified Termination of Employment and (b) the Annual Bonus Amount;
     (ii) Equity Participation Plan — Option Shares (a) Except with respect to
incentive stock options outstanding at the effective date of the Executive’s
Agreement for which the Option Price is lower than the Fair Market Value of the

- 2 -



--------------------------------------------------------------------------------



 



Stock at such date, all stock options that were granted to the Executive under
any of the Equity Plans, including but not limited to any substitute plans
adopted prior to the Relevant Date (or any successor or additional plan), that
were outstanding both on the Relevant Date and immediately before the Qualified
Termination of Employment, shall vest and become exercisable and the Qualified
Termination of Employment of the Executive shall be deemed a retirement for
purposes of exercising the stock options under the terms of the Equity Plans,
and (b) notwithstanding the foregoing, with respect to Incentive Stock Options
that were outstanding at the effective date of the Executive’s Agreement for
which the Option Price is lower than the Fair Market Value of the Stock at such
date, and which were forfeited upon the separation of the Executive’s service, a
lump sum amount equal to the excess of (I) the aggregate Fair Market Value on
the date of separation of the shares of common stock of the Corporation or other
equity security then subject to such Incentive Stock Options over (II) the
aggregate option price for such shares or other equity security;
     (iii) Restricted Stock. With respect to restricted shares and/or restricted
share units granted to the Executive under any of the Equity Plans that were
outstanding but not vested on the Relevant Date and which are forfeited as a
result of the separation of the Executive’s service, a lump sum amount equal to
the Fair Market Value of an equivalent number of shares of common stock of the
Corporation (or such other equity security into which the restricted shares
and/or restricted share units has been converted) on the date of separation of
service; in the event the number of restricted shares and/or restricted share
units was to be determined by the attainment of performance goals according to a
schedule determined by the Committee, the number of shares that shall be
considered to vest shall be the greater of the target level established or the
number of shares which would have vested based on the attainment of the
Performance Goal as of the end of the prior year;
     (iv) Successor or Additional Stock Appreciation Right, Incentive
Compensation, and Bonus Plan. A lump sum amount equal to the payment to which
the Executive would have been entitled had all amounts awarded or granted to the
Executive, vested or matured, under any stock appreciation right, incentive
compensation, and bonus plans, which are adopted after the effective date of

- 3 -



--------------------------------------------------------------------------------



 



the Executive’s Agreement and in which the Executive participates immediately
prior to the Relevant Date, including but not limited to any substitute plans
adopted prior to the Relevant Date (or any successor or additional plan), which
had not vested or matured as of the date of separation of service and will not
vest or mature as a result of the separation of the Executive’s service, such
payment to be determined as though such award or grant had vested or matured on
the date of separation of the Executive’s service;
     (v) Incentive Investment Plan. A lump sum amount equal to any benefits
under the Kimberly-Clark Corporation Salaried Employees Incentive Investment
Plan (or any successor or additional plan) that the Executive has accrued, but
that are forfeited as a result of his or her separation of service, based upon
the value of the Executive’s account as of the most recent valuation date before
the date of the Qualified Termination of Employment;
     (vi) Retirement Contribution Plan. A lump sum amount equal to (a) the
Executive’s annual Retirement Contributions under the Kimberly-Clark Corporation
Retirement Contribution Plan (or any successor or additional plans) and the
Kimberly-Clark Corporation Retirement Contribution Excess Benefit Program (or
any successor or additional plans) (individually the “EBP” and collectively, the
“Retirement Contribution Plan”) to which the Executive would have been entitled
if he had remained employed by the Corporation for the Severance Period at the
rate of annual compensation specified in subparagraph (i) of Paragraph A above
except that the Annual Bonus Amount shall be treated as earned for the year in
which separation of service occurred and the balance of the Severance Period and
no award actually earned in, and paid for, the year in which separation of
service occurred shall be considered, plus (b) the excess of (I) the benefits
under the Retirement Contribution Plan to which the Executive would be entitled
if the Executive were fully vested in all of his or her benefits under the
Retirement Contribution Plan at the date of separation of service, over (II) the
value of the benefits to which the Executive is actually entitled at the date of
separation of service, based upon the value of the Executive’s account as of the
most recent valuation date before the date of the Qualified Termination of
Employment. Notwithstanding anything in the Paragraph A to the contrary, any
amounts under subsection (b) of this subparagraph which are payable due to
amounts the Executive would

- 4 -



--------------------------------------------------------------------------------



 



have been entitled under the EBP shall be payable at the date such amount would
have been payable if the Executive were entitled to this amount under the terms
of the EBP;
     (vii) Salaried Retirement Plan. A lump sum retirement benefit, in addition
to any benefits received under the Supplemental Benefit Plan to the
Kimberly-Clark Corporation Salaried Employees’ Retirement Plan (or any successor
or additional plans) and the Second Supplemental Benefit Plan to the
Kimberly-Clark Corporation Salaried Employees’ Retirement Plan (or any successor
or additional plans) (collectively, the “Supplemental Plan”) and the
Kimberly-Clark Corporation Salaried Employees’ Retirement Plan (or any successor
or additional plans) (the “Salaried Retirement Plan”), such benefit to be equal
to the actuarial present value of a straight life annuity without level income
option and in an amount equal to the excess of (a) the benefits under the
Salaried Retirement Plan and the Supplemental Plan to which the Executive would
have been entitled in the form of a straight life annuity without level income
option if such Executive had remained employed by the Corporation for the
Severance Period, at the rate of annual compensation specified in subparagraph
(i) of Paragraph A above except that the Annual Bonus Amount shall be treated as
earned for the year in which separation of service occurred and the balance of
the Severance Period and no award actually earned in, and paid for, the year in
which separation of service occurred shall be considered, over (b) the benefits
to which the Executive would actually have been entitled under the Salaried
Retirement Plan and the Supplemental Plan, had such benefit been paid in the
form of a straight life annuity without level income option. Notwithstanding
anything in the Paragraph A to the contrary, any amounts under subsection (b) of
this subparagraph which are payable due to amounts the Executive would have been
entitled under the Supplemental Plan shall be payable at the date such amount
would have been payable if the Executive were entitled to this amount under the
terms of the Supplemental Plan; and
     (viii) Medical and Dental Benefits. A lump sum amount equal to (a) the
amount of the monthly premiums that the Executive would be required to pay, if
he or she elected “COBRA” continuation coverage under the medical and dental
plans of the Corporation in which the Executive was participating immediately
be-

- 5 -



--------------------------------------------------------------------------------



 



fore the Qualified Termination of Employment, based upon the premium rates in
effect as of the date of the Qualified Termination of Employment, times (b) 24.
     B. Other Matters.
     (i) Severance Pay Plan Payments. In the event of a Qualified Termination of
Employment, the Executive shall not be entitled to receive any severance
benefits that would otherwise be available to the Executive under the
Kimberly-Clark Corporation Severance Pay Plan (or any successor or additional
plan), or any other severance program sponsored by the Corporation and/or any of
its Subsidiaries.
     (ii) Participation in Employee Benefit Plans. The Executive’s participation
in savings, retirement, profit sharing, stock option, and/or stock appreciation
rights plans of the Corporation and/or any of its Subsidiaries shall continue
only through the last day of the Executive’s employment. Any terminating
distributions and/or vested rights under such plans shall be governed by the
terms of those respective plans. Furthermore, the Executive’s participation in
any insurance plans of the Corporation and rights to any other fringe benefits
shall except as otherwise specifically provided in such plans or corporate
policy, terminate as of the close of the Executive’s last day of employment,
except to the extent specifically provided to the contrary in this Agreement.
Nothing in this Agreement shall be deemed to entitle the Executive to any
rights, or to payments under this Agreement, with respect to any employee
benefit plan which the Executive was not a participant prior to a Qualified
Termination of Employment.
     (iii) Continuing Obligations. The Executive shall retain in confidence any
confidential information known to the Executive concerning the Corporation and
its business so long as such information is not publicly disclosed.
     (iv) No Guarantee of Employment. Nothing in this Agreement shall be deemed
to entitle the Executive to continued employment with the Corporation or any of
its Subsidiaries and the rights of the Corporation and its Subsidiaries to
terminate the employment of the Executive shall continue as fully as if this
Agreement were not in effect; provided that any Qualified Termination of
Employment shall entitle the Executive to the benefits herein provided.

- 6 -



--------------------------------------------------------------------------------



 



     C. Definition of Change of Control. For the purpose of this Agreement, a
“Change of Control” shall be deemed to have taken place upon the first of the
following to occur after the date of this Agreement: (i) a third person,
including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, acquires shares of the Corporation having 30% or more of the total
number of votes that may be cast for the election of directors of the
Corporation; or (ii) as the result of any cash tender or exchange offer, merger
or other business combination, sale of assets or contested election, or any
combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Corporation before the Transaction shall cease to
constitute a majority of the Board of Directors of the Corporation or any
successor to the Corporation.
     D. Definition of Subsidiary. For purposes of this Agreement, a “Subsidiary”
shall mean any domestic or foreign corporation at least twenty percent (20%) of
whose shares normally entitled to vote in electing directors is owned directly
or indirectly by the Corporation or by other Subsidiaries, provided, however,
that “at least fifty percent (50%)” shall replace “at least twenty percent
(20%)” where there is not a legitimate business criteria for using such lower
percentage.
     E. Certain Reduction of Payments by the Corporation when Payments Do Not
Exceed 110% of the Safe Harbor Amount.
     (i) This Paragraph E shall only be applicable if it shall be determined
that the Parachute Value of all Payments does not exceed 110% of the Safe Harbor
Amount. If the Executive is not entitled to a Gross-Up Payment pursuant to
Paragraph F below, then anything in this Agreement to the contrary
notwithstanding, in the event Deloitte & Touche LLP or such other certified
public accounting firm designated by the Corporation (the “Accounting Firm”)
shall determine that receipt of all Payments would subject the Executive to tax
under Section 4999 of the Code, it shall determine whether some amount of
Separation Payments would meet the definition of a “Reduced Amount.” If the
Accounting Firm determines that there is a Reduced Amount, the aggregate
Separation Payment shall be reduced to such Reduced Amount. All fees payable to
the Accounting Firm with respect to this Paragraph E shall be paid solely by the
Corporation.
     (ii) If the Accounting Firm determines that aggregate Separation Payments
should be reduced to the Reduced Amount, the Corporation shall

- 7 -



--------------------------------------------------------------------------------



 



promptly give the Executive notice to that effect and a copy of the detailed
calculation thereof, and the Executive may then elect, in the Executive’s sole
discretion, which and how much of the Separation Payments that are not required
to meet the requirements of Section 409A of the Code and the regulations
promulgated thereunder shall be eliminated or reduced (as long as after such
election the Value of the aggregate Separation Payments equals the Reduced
Amount), and shall advise the Corporation in writing of the Executive’s election
within ten days of the Executive’s receipt of notice. If no such election is
made by the Executive within such ten-day period, the Corporation may elect
which of such Separation Payments that are not required to meet the requirements
of Section 409A of the Code and the regulations promulgated thereunder shall be
eliminated or reduced (as long as after such election the Value of the aggregate
Separation Payments equals the Reduced Amount) and shall notify the Executive
promptly of such election. All determinations made by the Accounting Firm under
this paragraph shall be binding upon the Corporation and the Executive, and as
promptly as practicable following such determination the Corporation shall pay
to or distribute for the benefit of the Executive such Separation Payments as
are then due to the Executive under this Agreement, and shall promptly pay to or
distribute for the benefit of the Executive in the future such Separation
Payments as become due to the Executive under this Agreement. Notwithstanding
the prior sentence, such determination by the Accounting Firm shall be made
within 60 days, and the payment by the Corporation shall be made within 90 days,
of the later of a Separation from Service of the Executive or the date of the
Change of Control. While it is the intention of the Corporation to reduce the
amounts payable or distributable to the Executive hereunder only if the
aggregate Net After Tax Receipts to the Executive would thereby be increased as
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Corporation to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”), or that additional amounts
which will have not been paid or distributed by the Corporation to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder.

- 8 -



--------------------------------------------------------------------------------



 



In the event that the Accounting Firm determines that an Overpayment has been
made, based upon the assertion of a deficiency by the Internal Revenue Service
against the Corporation or the Executive which the Accounting Firm believes has
a high probability of success, any such benefit of the Executive shall be
treated for all purposes as a loan to the Executive which the Executive shall
repay to the Corporation, together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no such
loan shall be deemed to have been made and no amount shall be payable by the
Executive to the Corporation if and to the extent such deemed loan and payment
would not either reduce the amount on which the Executive is subject to tax
under Section 1 and Section 4999 of the Code, or generate a refund of such
taxes. In the event the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
the Executive together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code. Notwithstanding anything in this Agreement to
the contrary payment will be conditioned upon the Overpayment or Underpayment
meeting the requirements of Section 409A of the Code and the regulations
promulgated thereunder.
     F. Certain Additional Payments by the Corporation when Payments Exceed 110%
of the Safe Harbor Amount.
     (i) Anything in this Agreement to the contrary notwithstanding and except
as set forth in this paragraph, in the event that it shall be determined that
any Payment to the Executive would be subject to the Excise Tax, then the
Executive shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
subparagraph (i) of Paragraph F, if it shall be determined that the Executive
would (absent this sentence) be entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-

- 9 -



--------------------------------------------------------------------------------



 



Up Payment shall be made to the Executive and the provisions of Paragraph E
above shall apply to that Executive. The Corporation’s obligation to make
Gross-Up Payments under this Paragraph F shall not be conditioned upon the
Executive’s Separation from Service.
     (ii) Subject to the provisions of subparagraph (iii) of Paragraph F, all
determinations required to be made under this Paragraph F, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
the Accounting Firm. The Accounting Firm shall provide detailed supporting
calculations both to the Corporation and the Executive within 15 business days
of the receipt of notice from the Executive that there has been a Payment or
such earlier time as is requested by the Corporation. All fees and expenses of
the Accounting Firm shall be borne solely by the Corporation. Any Gross-Up
Payment, as determined pursuant to this Paragraph F (including any Underpayment
under this subparagraph (ii) and any payment under subparagraph (iii), shall be
paid by the Corporation to or for the benefit of the Executive by the end of the
year following the year in which the Executive remits the related taxes or, in
the case of reimbursed audit or litigation expenses, by the end of the year
following the years the taxes are remitted or, if no taxes are remitted, the end
of the year following the year the audit, settlement, or litigation is finally
completed or resolved. Any determination by the Accounting Firm shall be binding
upon the Corporation and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments that
will not have been made by the Corporation should have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Corporation exhausts its remedies pursuant to subparagraph
(iii) of Paragraph F and the Executive thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Corporation to or for the benefit of the Executive on the later of the
date of such determination or after the date payments are due under Paragraph A
of this Agreement.

- 10 -



--------------------------------------------------------------------------------



 



     (iii) The Executive shall notify the Corporation in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Corporation of the Gross-Up Payment. Such notification shall be given as
soon as practicable, but no later than 10 business days after the Executive is
informed in writing of such claim. The Executive shall apprise the Corporation
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Corporation (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Corporation notifies the Executive in
writing prior to the expiration of such period that the Corporation desires to
contest such claim, the Executive shall:

  (1)   give the Corporation any information reasonably requested by the
Corporation relating to such claim,     (2)   take such action in connection
with contesting such claim as the Corporation shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Corporation,     (3)   cooperate with the Corporation in good faith in order
effectively to contest such claim, and     (4)   permit the Corporation to
participate in any proceedings relating to such claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation of the foregoing provisions of this
subparagraph (iii) of Paragraph F, the Corporation shall control all proceedings
taken in connection with such contest, and, at its sole discretion, may pursue
or forgo any and all administrative appeals, proceedings, hearings and
conferences with the applicable tax-

- 11 -



--------------------------------------------------------------------------------



 



ing authority in respect of such claim and may, at its sole discretion, either
pay the tax claimed to the appropriate taxing authority on behalf of the
Executive and direct the Executive to sue for a refund or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation shall
determine; provided, however, that, if the Corporation directs the Executive to
pay such claim and directs the Executive to sue for a refund, the Corporation
shall indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such payment or with respect to any imputed income in connection with such
payment;and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Corporation’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
     (iv) If, after the receipt by the Executive of a Gross-Up Payment or
payment by the Corporation of an amount on the Executive’s behalf pursuant to
subparagraph (iii) of this Paragraph F, the Executive becomes entitled to
receive any refund with respect to the Excise Tax to which such Gross-Up Payment
relates or with respect to such claim, the Executive shall (subject to the
Corporation’s complying with the requirements of subparagraph (iii) of this
Paragraph F, if applicable) promptly pay to the Corporation the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Corporation of an amount on the
Executive’s behalf pursuant to subparagraph (iii) of this Paragraph F, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Corporation does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then the amount of such payment shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.

- 12 -



--------------------------------------------------------------------------------



 



     (v) Notwithstanding any other provision of this Plan, the Corporation may,
in its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and by signing this Agreement, the
Executive consents to such withholding.
     G. Definitions.
     (i) Annual Bonus Amount: The Target-level award payable to the Executive
for the year in which the Relevant Date occurred (or, if not then established,
for the preceding year) or, if higher, for any subsequent year that begins
before the Qualified Termination of Employment, under the Kimberly-Clark
Corporation Executive Officer Achievement Award Program or the Kimberly-Clark
Corporation Management Achievement Award Program, as applicable, or any
successor or additional plan. Notwithstanding anything in this Agreement to the
contrary, this definition may be amended at the discretion of the Committee
consistent with any amendment of the definition of Annual Bonus Amount under the
Plan to allow any amounts payable by the Corporation to comply with the
definition of performance based compensation under section 162(m) of the Code or
any successor section (including the rules and regulations promulgated
thereunder).
     (ii) Board: The Board of Directors of the Corporation.
     (iii) Cause: The term “Cause” shall mean any of the following:
     (a) the commission by the Executive of a felony;
     (b) the Executive’s dishonesty, habitual neglect or incompetence in the
management of the affairs of the Corporation; or
          (c) the refusal or failure by the Executive to act in accordance with
any lawful directive or order of the Corporation, or an act or failure to act by
the Executive which is in bad faith and which is detrimental to the Corporation.
     (iv) Code: The Internal Revenue Code of 1986, as amended.
     (v) Committee: The Management Development and Compensation Committee of the
Board of Directors of the Corporation.

- 13 -



--------------------------------------------------------------------------------



 



     (vi) Corporation: Kimberly-Clark Corporation and any successor thereto that
assumes this Plan and the Agreements pursuant to Paragraph H.(v) below.
     (vii) Equity Plans: The Kimberly-Clark Corporation 2001 Equity
Participation Plan, the Kimberly-Clark Corporation 1999 Restricted Stock Plan,
the Kimberly-Clark Corporation 1992 Equity Participation Plan, and any successor
or additional plans under which the Executive receives stock options, restricted
stock or other equity-based compensation.
     (viii) Excise Tax: The excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
     (ix) Fair Market Value: With respect to any publicly traded equity
security, the reported closing price of such security on the relevant date as
reported on the composite list used by The Wall Street Journal for reporting
stock prices, or, if no such sale shall have been made on that day, on the last
preceding day on which there was such a sale; and with respect to any other
property, the fair market value thereof as determined by the Committee in good
faith.
     (x) Good Reason: Termination by the Executive for “Good Reason” shall mean
the separation from service during the two year time period following the
initial existence (without the Executive’s express written consent) of any one
of the following conditions:
     (a) A material diminution in the Executive’s base compensation.
     (b) A material diminution in the Executive’s authority, duties, or
responsibilities.
     (c) A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that a Executive report to a corporate officer or employee instead
of reporting directly to the board of directors of the Corporation.
     (d) A material diminution in the budget over which the Executive retains
authority.

- 14 -



--------------------------------------------------------------------------------



 



     (e) A material change in the geographic location at which the Executive
must perform the services.
     (f) Any other action or inaction that constitutes a material breach by the
Corporation of any agreement under which the Executive provides services.
     The Executive must provide notice to the Corporation of the existence of
any of the above conditions within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Corporation must be
provided a period of at least 30 days during which it may remedy the condition
and not be required to pay the amount.
      The Executive’s right to terminate the Executive’s employment for Good
Reason shall not be affected by the Executive’s incapacity due to physical or
mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.
     (xi) Net After Tax Receipt: The Value of a Payment, net of all taxes
imposed on the Executive with respect thereto under Sections 1 and 4999 of the
Code, determined by applying the highest marginal rate under Section 1 of the
Code which applied to the Executive’s taxable income for the immediately
preceding taxable year.
     (xii) Parachute Value: With respect to a Payment, the present value as of
the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
     (xiii) Qualified Termination of Employment: The separation of the
Executive’s service with the Corporation and/or its Subsidiaries either
(i) within the two (2) year period following a Change of Control of the
Corporation (A) by the Corporation without Cause or, (B) by the Executive with
Good Reason, or (ii) by the Corporation without Cause before a Change of
Control, if a Change of Control occurs within one year after such Separation
from Service and it is reasonably demonstrated by the Executive that such
Separation from Service was at the

- 15 -



--------------------------------------------------------------------------------



 



request of a third party that had taken steps reasonably calculated to effect a
Change of Control or otherwise arose in connection with or in anticipation of a
Change of Control. A transfer of employment for administrative purposes among
the Corporation and its Subsidiaries shall not be deemed a Qualified Termination
of Employment, but if such a transfer results in the occurrence of Good Reason,
the Executive shall have the right to terminate employment for Good Reason and
such separation shall be a Qualified Termination of Employment.
     (xiv) Reduced Amount: The greatest aggregate amount of Separation Payments
which (a) is less than the sum of all Separation Payments and (b) results in
aggregate Net After Tax Receipts which are equal to or greater than the Net
After Tax Receipts which would result if the Executive were paid the sum of all
Separation Payments.
     (xv) Relevant Date: In the case of a Qualified Termination of Employment as
described in clause (ii) of the definition of “Qualified Termination of
Employment,” the date of such Qualified Termination of Employment and, in all
other cases, the date of the Change of Control.
     (xvi) Safe Harbor Amount: The portion of the payment to or for the benefit
of an Executive that does not constitute an “excess parachute payment for
purposes of Section 280G of the Code.
     (xvii) Separation from Service. Termination of employment with the
Corporation or a Subsidiary. A Separation from Service will be deemed to have
occurred if the Executive’s services with the Corporation or a Subsidiary is
reduced to an annual rate that is 20 percent or less of the services rendered,
on average, during the immediately preceding three years of employment (or if
employed less than three years, such lesser period).
     (xviii) Separation Payment: A Payment paid or payable to the Executive
pursuant to this Plan or an Agreement.
     (xix) Severance Period: The period of two years beginning on the date of
the Qualified Termination of Employment.
     (xx) Value: With respect to a Payment, the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G

- 16 -



--------------------------------------------------------------------------------



 



of the Code, as determined by the Accounting Firm using the discount rate
required by Section 280G(d)(4) of the Code.
H. General.
     (i) No Duty to Mitigate. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Plan, and
such amounts shall not be reduced whether or not the Executive obtains other
employment.
     (ii) Indemnification. If litigation shall be brought to enforce or
interpret any provision contained herein, the Corporation hereby agrees to
indemnify the Executive for the Executive’s reasonable attorney’s fees and
disbursements incurred in such litigation, and hereby agrees to pay prejudgment
interest on any money judgment obtained by the Executive calculated at
Citibank’s (or any successor entity) prime rate of interest in effect from time
to time from the date that payment(s) to the Executive should have been made
under this Agreement. The reimbursement of an attorney’s fees and disbursements
incurred in such litigation will be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.
     (iii) Payment Obligations Absolute. The Corporation’s obligation to pay the
Executive the compensation and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Corporation may have against the Executive or anyone else.
All amounts payable by the Corporation hereunder shall be paid without notice or
demand. Except as expressly provided herein, the Corporation waives all rights
which it may now have or may hereafter have conferred upon it, by statute or
otherwise, to terminate, cancel or rescind this Agreement in whole or in part.
Each and every payment made hereunder by the Corporation shall be final and the
Corporation will not seek to recover all or any part of such payment from the
Executive or from whosoever may be entitled thereto, for any reason whatsoever.

- 17 -



--------------------------------------------------------------------------------



 



     (iv) Unfunded Obligation. The obligation of the Corporation under this
Agreement shall be unfunded. The Corporation shall not be required to segregate
any assets that may at any time be represented by benefits under this Agreement.
The Corporation shall not be deemed to be a trustee of any amounts to be paid
under this Agreement. Any liability of the Corporation to the Executive with
respect to any benefit shall be based solely upon any contractual obligations
created hereunder; no such obligation shall be deemed to be secured by any
pledge or any encumbrance on any property of the Corporation.
     (v) Successors. This Agreement shall be binding upon and inure to the
benefit of the Executive and the Executive’s estate, and the Corporation and any
successor of the Corporation, but neither this Agreement nor any rights arising
hereunder may be assigned or pledged by the Executive. The Corporation shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of its business and/or
assets to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
it if no such succession had taken place.
     (vi) Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     (vii) Controlling Law. This Agreement shall in all respects be governed by,
and construed in accordance with, the laws of the State of Delaware. Where
appearing in this Agreement, the masculine shall include the feminine and the
plural shall include the singular, unless the context clearly indicates
otherwise.
     (viii) Entire Agreement. The Executive and the Corporation acknowledge that
upon its execution, this Agreement supersedes any and all prior agreements
between the Executive and the Corporation under the Plan as in effect at this
time or at any prior time. From and after the Relevant Date, except as
specifically provided herein, this Agreement shall supersede any other agreement
between the parties with respect to severance pay and benefits. Notwith-

- 18 -



--------------------------------------------------------------------------------



 



standing the foregoing, any previously executed noncompetition agreement shall
continue in effect following the execution of this Agreement and the Relevant
Date.
     (ix) Termination. This Agreement shall terminate on the third anniversary
of the date hereof unless either (1) a Change of Control occurs on or before
such third anniversary or (2) the Committee determines to extend this Agreement
for an additional three-year term or such shorter period as it determines to be
appropriate. Notwithstanding the foregoing, if at the time when this Agreement
would otherwise terminate, a third party has taken steps reasonably calculated
to effect a Change of Control or a Change of Control is otherwise under
consideration, then this Agreement shall automatically continue in effect until
(A) a Change of Control occurs, in which event this Agreement shall thereafter
remain in effect in accordance with its terms, or (B) the Board makes a good
faith determination that in its opinion, the efforts by the third party or the
Corporation to effect a Change of Control have been abandoned, at which time the
Agreement shall terminate unless it is extended pursuant to clause (2) of the
preceding sentence.
  IN WITNESS WHEREOF, the parties have executed this Agreement on the ___ day of
                                         , 20                    .

               
 
 
 
  Executive      
 
              KIMBERLY-CLARK CORPORATION  
 
         
 
  By:      
 
 
 
 

- 19 -



--------------------------------------------------------------------------------



 



Exhibit B
Tier II Agreement
KIMBERLY-CLARK CORPORATION
Executive Severance Agreement
     AGREEMENT between KIMBERLY-CLARK CORPORATION, a Delaware corporation, and
                                         (the “Executive”).
WITNESSETH:
     WHEREAS, the Committee has approved the Corporation entering into severance
agreements with key executives of the Corporation and its subsidiaries pursuant
to the Executive Severance Plan (the “Plan”); and
     WHEREAS, the Executive is a key executive of the Corporation or one of its
subsidiaries and has been selected by the Committee as a key executive to be an
Executive under the Plan; and
     WHEREAS, should the Corporation receive or learn of any proposal by or from
a third person concerning a possible business combination with, or acquisition
of equity securities of, the Corporation, or should the Corporation otherwise
consider or pursue a transaction that could lead to a change of control, the
Committee believes it imperative that the Corporation and the Board be able to
rely upon the Executive to continue in the Executive’s position, and that they
be able to receive and rely upon the Executive’s advice, if they request it, as
to the best interests of the Corporation and its stockholders, without concern
that the Executive might be distracted by the personal uncertainties and risks
created by such a possibility; and
     WHEREAS, should the Corporation receive or consider any such proposal or
transaction, in addition to the Executive’s regular duties, the Executive may be
called upon to assist in the assessment of the proposal or transaction, advise
management and the Board as to whether the proposal or transaction would be in
the best interest of the Corporation and its stockholders, and to take such
other actions as the Board might determine to be appropriate;
     NOW, THEREFORE, to assure the Corporation that it will have the continued
dedication of the Executive and the availability of the Executive’s advice and
counsel notwithstanding the possibility, threat or occurrence of such a proposal
or transaction, and to induce the Executive

 



--------------------------------------------------------------------------------



 



to remain in the employ of the Corporation, and for other good and valuable
consideration, the Corporation and the Executive agree as follows:
     In the event a third person, in order to effect a Change of Control (as
hereinafter defined), begins a tender or exchange offer, circulates a proxy to
stockholders, or takes other steps, or in the event the Corporation considers
taking, or decides to take, steps that are expected to lead to a Change of
Control, the Executive agrees that the Executive will not voluntarily leave the
employ of the Corporation, and will render the services contemplated in the
recitals to this Agreement and the Plan, until the efforts by the third party or
the Corporation to effect a Change of Control are abandoned or until a Change of
Control has occurred.
     A. Lump-Sum Cash Payment. In the event of a Qualified Termination of
Employment (as hereinafter defined) the Corporation will pay to the Executive,
as compensation for services rendered to the Corporation a lump-sum cash amount
or amounts (subject to any applicable payroll or other taxes required to be
withheld) calculated by adding the amounts specified in subparagraphs
(i) through (viii) below, such payments to be made within 10 day following the
later of the date of Separation from Service or the date of the Change of
Control, except to the extent not yet calculable, in which case such portions
shall be paid as soon as practicable following the ability to calculate the
amount. Notwithstanding the foregoing, except as provided in Paragraphs E and F,
all amounts payable under the terms of this plan shall be payable no later than
March 15 of the year following the later of the date of Separation from Service
or the date of the Change of Control. Notwithstanding anything in this
Paragraph A to the contrary, any amounts which are payable due to amounts the
Executive would have been entitled under a deferred compensation plan required
to meet the requirements of Section 409A of the Code and the regulations
promulgated thereunder, such amounts shall be payable at the date it would have
been payable if the Executive were entitled to this amount under the terms of
the deferred compensation plan.
     (i) Salary plus Incentive Compensation. A lump sum amount equal to the sum
of (a) the Executive’s annual base salary at the rate in effect immediately
prior to the Relevant Date or, if higher, immediately before the Qualified
Termination of Employment and (b) the Annual Bonus Amount;
     (ii) Equity Participation Plan — Option Shares. (a) Except with respect to
incentive stock options outstanding at the effective date of the Executive’s
Agreement for which the Option Price is lower than the Fair Market Value of the

- 2 -



--------------------------------------------------------------------------------



 



Stock at such date, all stock options that were granted to the Executive under
any of the Equity Plans, including but not limited to any substitute plans
adopted prior to the Relevant Date (or any successor or additional plan), that
were outstanding both on the Relevant Date and immediately before the Qualified
Termination of Employment, shall vest and become exercisable and the Qualified
Termination of Employment of the Executive shall be deemed a retirement for
purposes of exercising the stock options under the terms of the Equity Plans,
and (b) notwithstanding the foregoing, with respect to Incentive Stock Options
that were outstanding at the effective date of the Executive’s Agreement for
which the Option Price is lower than the Fair Market Value of the Stock at such
date, and which were forfeited upon the Executive’s Separation from Service, a
lump sum amount equal to the excess of (I) the aggregate Fair Market Value on
the date of termination of the shares of common stock of the Corporation or
other equity security then subject to such Incentive Stock Options over (II) the
aggregate option price for such shares or other equity security;
     (iii) Restricted Stock. With respect to restricted shares and/or restricted
share units granted to the Executive under any of the Equity Plans that were
outstanding but not vested on the Relevant Date and which are forfeited as a
result of the Executive’s Separation from Service, a lump sum amount equal to
the Fair Market Value of an equivalent number of shares of common stock of the
Corporation (or such other equity security into which the restricted shares
and/or restricted share units has been converted) on the date of Separation from
Service; in the event the number of restricted shares and/or restricted share
units was to be determined by the attainment of performance goals according to a
schedule determined by the Committee, the number of shares that shall be
considered to vest shall be the greater of the target level established or the
number of shares which would have vested based on the attainment of the
Performance Goal as of the end of the prior year;
     (iv) Successor or Additional Stock Option, Stock Appreciation Right,
Incentive Compensation, and Bonus Plan. A lump sum amount equal to the payment
to which the Executive would have been entitled had all amounts awarded or
granted to the Executive, vested or matured, under any stock appreciation right,
incentive compensation, and bonus plans, which are adopted after

- 3 -



--------------------------------------------------------------------------------



 



the effective date of the Executive’s Agreement and in which the Executive
participates immediately prior to the Relevant Date, including but not limited
to any substitute plans adopted prior to the Relevant Date (or any successor or
additional plan), which had not vested or matured as of the date of separation
from service and will not vest or mature as a result of the Executive’s
Separation from Service, such payment to be determined as though such award or
grant had vested or matured on the date of the Executive’s Separation from
Service;
     (v) Incentive Investment Plan. A lump sum amount equal to any benefits
under the Kimberly-Clark Corporation Salaried Employees Incentive Investment
Plan (or any successor or additional plan) that the Executive has accrued, but
that are forfeited as a result of his or her Separation from Service, based upon
the value of the Executive’s account as of the most recent valuation date before
the date of the Qualified Termination of Employment;
     (vi) Retirement Contribution Plan. A lump sum amount equal to the excess of
(A) the benefits under the Retirement Contribution Plan to which the Executive
would be entitled if the Executive were fully vested in all of his or her
benefits under the Retirement Contribution Plan at the date of Separation from
Service, over (B) the value of the benefits to which the Executive is actually
entitled at the date of Separation from Service, based upon the value of the
Executive’s account as of the most recent valuation date before the date of the
Qualified Termination of Employment;
     (vii) Medical and Dental Benefits. A lump sum amount equal to (a) the
amount of the monthly premiums that the Executive would be required to pay, if
he or she elected “COBRA” continuation coverage under the medical and dental
plans of the Corporation in which the Executive was participating immediately
before the Qualified Termination of Employment, based upon the premium rates in
effect as of the date of the Qualified Termination of Employment, times (b) 12.
     B. Other Matters.
     (i) Severance Pay Plan Payments. In the event of a Qualified Termination of
Employment, the Executive shall not be entitled to receive any severance
benefits that would otherwise be available to the Executive under the
Kimberly-Clark Corporation Severance Pay Plan (or any successor or additional

- 4 -



--------------------------------------------------------------------------------



 



plan), or any other severance program sponsored by the Corporation and/or any of
its Subsidiaries.
     (ii) Participation in Employee Benefit Plans. The Executive’s participation
in savings, retirement, profit sharing, stock option, and/or stock appreciation
rights plans of the Corporation and/or any of its Subsidiaries shall continue
only through the last day of the Executive’s employment. Any terminating
distributions and/or vested rights under such plans shall be governed by the
terms of those respective plans. Furthermore, the Executive’s participation in
any insurance plans of the Corporation and rights to any other fringe benefits
shall except as otherwise specifically provided in such plans or corporate
policy, terminate as of the close of the Executive’s last day of employment,
except to the extent specifically provided to the contrary in this Agreement.
Nothing in this Agreement shall be deemed to entitle the Executive to any
rights, or to payments under this Agreement, with respect to any employee
benefit plan which the Executive was not a participant prior to a Qualified
Termination of Employment.
     (iii) Continuing Obligations. The Executive shall retain in confidence any
confidential information known to the Executive concerning the Corporation and
its business so long as such information is not publicly disclosed.
     (iv) No Guarantee of Employment. Nothing in this Agreement shall be deemed
to entitle the Executive to continued employment with the Corporation or any of
its Subsidiaries and the rights of the Corporation and its Subsidiaries to
terminate the employment of the Executive shall continue as fully as if this
Agreement were not in effect; provided that any Qualified Termination of
Employment shall entitle the Executive to the benefits herein provided.
     C. Definition of Change of Control. For the purpose of this Agreement, a
“Change of Control” shall be deemed to have taken place upon the first of the
following to occur after the date of this Agreement: (i) a third person,
including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, acquires shares of the Corporation having 30% or more of the total
number of votes that may be cast for the election of directors of the
Corporation; or (ii) as the result of any cash tender or exchange offer, merger
or other business combination, sale of assets or contested election, or any
combination of the foregoing transactions (a “Transaction”), the persons who

- 5 -



--------------------------------------------------------------------------------



 



were directors of the Corporation before the Transaction shall cease to
constitute a majority of the Board of Directors of the Corporation or any
successor to the Corporation.
     D. Definition of Subsidiary. For purposes of this Agreement, a “Subsidiary”
shall mean any domestic or foreign corporation at least twenty percent (20%) of
whose shares normally entitled to vote in electing directors is owned directly
or indirectly by the Corporation or by other Subsidiaries, provided, however,
that “at least fifty percent (50%)” shall replace “at least twenty percent
(20%)” where there is not a legitimate business criteria for using such lower
percentage.
     E. Certain Reduction of Payments by the Corporation when Payments Do Not
Exceed 110% of the Safe Harbor Amount.
     (i) This Paragraph E shall only be applicable if it shall be determined
that the Parachute Value of all Payments does not exceed 110% of the Safe Harbor
Amount. If the Executive is not entitled to a Gross-Up Payment pursuant to
Paragraph F below, then anything in this Agreement to the contrary
notwithstanding, in the event Deloitte & Touche LLP or such other certified
public accounting firm designated by the Corporation (the “Accounting Firm”)
shall determine that receipt of all Payments would subject the Executive to tax
under Section 4999 of the Code, it shall determine whether some amount of
Separation Payments would meet the definition of a “Reduced Amount.” If the
Accounting Firm determines that there is a Reduced Amount, the aggregate
Separation Payment shall be reduced to such Reduced Amount. All fees payable to
the Accounting Firm with respect to this Paragraph E shall be paid solely by the
Corporation.
     (ii) If the Accounting Firm determines that aggregate Separation Payments
should be reduced to the Reduced Amount, the Corporation shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof,
and the Executive may then elect, in the Executive’s sole discretion, which and
how much of the Separation Payments that are not required to meet the
requirements of Section 409A of the Code and the regulations promulgated
thereunder shall be eliminated or reduced (as long as after such election the
Value of the aggregate Separation Payments equals the Reduced Amount), and shall
advise the Corporation in writing of the Executive’s election within ten days of
the Executive’s receipt of notice. If no such election is made

- 6 -



--------------------------------------------------------------------------------



 



by the Executive within such ten-day period, the Corporation may elect which of
such Separation Payments that are not required to meet the requirements of
Section 409A of the Code and the regulations promulgated thereunder shall be
eliminated or reduced (as long as after such election the Value of the aggregate
Separation Payments equals the Reduced Amount) and shall notify the Executive
promptly of such election. All determinations made by the Accounting Firm under
this paragraph shall be binding upon the Corporation and the Executive, and
shall be made as promptly as practicable following such determination, the
Corporation shall pay to or distribute for the benefit of the Executive such
Separation Payments as are then due to the Executive under this Agreement, and
shall promptly pay to or distribute for the benefit of the Executive in the
future such Separation Payments as become due to the Executive under this
Agreement. Notwithstanding the prior sentence, such determination by the
Accounting Firm shall be made within 60 days, and the payment by the Corporation
shall be made within 90 days, of the later of a Separation from Service of the
Executive or the date of the Change of Control.
     (iii) While it is the intention of the Corporation to reduce the amounts
payable or distributable to the Executive hereunder only if the aggregate Net
After Tax Receipts to the Executive would thereby be increased as a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Corporation to or for the
benefit of the Executive pursuant to this Agreement which should not have been
so paid or distributed (“Overpayment”), or that additional amounts which will
have not been paid or distributed by the Corporation to or for the benefit of
the Executive pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm determines that an
Overpayment has been made, based upon the assertion of a deficiency by the
Internal Revenue Service against the Corporation or the Executive which the
Accounting Firm believes has a high probability of success, any such benefit of
the Executive shall be treated for all purposes as a loan to the Executive which
the Executive shall repay to the Corporation, together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be

- 7 -



--------------------------------------------------------------------------------



 



deemed to have been made and no amount shall be payable by the Executive to the
Corporation if and to the extent such deemed loan and payment would not either
reduce the amount on which the Executive is subject to tax under Section 1 and
Section 4999 of the Code, or generate a refund of such taxes. In the event the
Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of the Executive together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code. Notwithstanding anything in this Agreement to the contrary, payment
will be conditioned upon the Overpayment or Underpayment meeting the
requirements of Section 409A of the Code and the regulations promulgated
thereunder.
     F. Certain Additional Payments by the Corporation when Payments Exceed 110%
of the Safe Harbor Amount.
     (i) Anything in this Agreement to the contrary notwithstanding and except
as set forth in this paragraph, in the event that it shall be determined that
any Payment to the Executive would be subject to the Excise Tax, then the
Executive shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
subparagraph (i) of Paragraph F, if it shall be determined that the Executive
would (absent this sentence) be entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to the Executive and the provisions of
Paragraph E above shall apply to that Executive. The Corporation’s obligation to
make Gross-Up Payments under this Paragraph F shall not be conditioned upon the
Executive’s Separation from Service.
     (ii) Subject to the provisions of subparagraph (iii) of Paragraph F, all
determinations required to be made under this Paragraph F, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Pay-

- 8 -



--------------------------------------------------------------------------------



 



ment and the assumptions to be utilized in arriving at such determination, shall
be made by the Accounting Firm. The Accounting Firm shall provide detailed
supporting calculations both to the Corporation and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment or such earlier time as is requested by the Corporation. All fees and
expenses of the Accounting Firm shall be borne solely by the Corporation. Any
Gross-Up Payment, as determined pursuant to this Paragraph F, (including any
Underpayment under this subparagraph (ii) and any payment under subparagraph
(iii), shall be paid by the Corporation to or for the benefit of the Executive
by the end of the year following the year in which the Executive remits the
related taxes or, in the case of reimbursed audit or litigation expenses, by the
end of the year following the years the taxes are remitted or, if no taxes are
remitted, the end of the year following the year the audit, settlement, or
litigation is finally completed or resolved. Any determination by the Accounting
Firm shall be binding upon the Corporation and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Corporation should have
been made (an “Underpayment”), consistent with the calculations required to be
made hereunder. In the event the Corporation exhausts its remedies pursuant to
subparagraph (iii) of Paragraph F and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of the Executive on the
later of the date of such determination or after the date payments are due under
Paragraph A of this Agreement.
     (iii) The Executive shall notify the Corporation in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Corporation of the Gross-Up Payment. Such notification shall be given as
soon as practicable, but no later than 10 business days after the Executive is
informed in writing of such claim. The Executive shall apprise the Corporation
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Corpo-

- 9 -



--------------------------------------------------------------------------------



 



ration (or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Corporation notifies the Executive in
writing prior to the expiration of such period that the Corporation desires to
contest such claim, the Executive shall:

  (1)   give the Corporation any information reasonably requested by the
Corporation relating to such claim,     (2)   take such action in connection
with contesting such claim as the Corporation shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Corporation,     (3)   cooperate with the Corporation in good faith in order
effectively to contest such claim, and     (4)   permit the Corporation to
participate in any proceedings relating to such claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation of the foregoing provisions of this
subparagraph (iii) of Paragraph F, the Corporation shall control all proceedings
taken in connection with such contest, and, at its sole discretion, may pursue
or forgo any and all administrative appeals, proceedings, hearings and
conferences with the applicable taxing authority in respect of such claim and
may, at its sole discretion, either pay the tax claimed to the appropriate
taxing authority on behalf of the Executive and direct the Executive to sue for
a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Corporation shall determine; provided, however, that, if the
Corporation directs the Executive to pay such claim and directs the Executive to
sue for a refund, the Corporation shall indemnify and hold the Ex-

- 10 -



--------------------------------------------------------------------------------



 



ecutive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Corporation’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
     (iv) If, after the receipt by the Executive of a Gross-Up Payment or
payment by the Corporation of an amount on the Executive’s behalf pursuant to
subparagraph (iii) of this Paragraph F, the Executive becomes entitled to
receive any refund with respect to the Excise Tax to which such Gross-Up Payment
relates or with respect to such claim, the Executive shall (subject to the
Corporation’s complying with the requirements of subparagraph (iii) of this
Paragraph F, if applicable) promptly pay to the Corporation the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Corporation of an amount on the
Executive’s behalf pursuant to subparagraph (iii) of this Paragraph F, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Corporation does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then the amount of such payment shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.
     (v) Notwithstanding any other provision of this Plan, the Corporation may,
in its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and by signing this Agreement, the
Executive consents to such withholding.
     G. Definitions.
     (i) Annual Bonus Amount: The Target-level award payable to the Executive
for the year in which the Relevant Date occurred (or, if not then estab-

- 11 -



--------------------------------------------------------------------------------



 



lished, for the preceding year) or, if higher, for any subsequent year that
begins before the Qualified Termination of Employment, under the Kimberly-Clark
Corporation Executive Officer Achievement Award Program or the Kimberly-Clark
Corporation Management Achievement Award Program, as applicable, or any
successor or additional plan. Notwithstanding anything in this Agreement to the
contrary, this definition may be amended at the discretion of the Committee
consistent with any amendment of the definition of Annual Bonus Amount under the
Plan to allow any amounts payable by the Corporation to comply with the
definition of performance based compensation under section 162(m) of the Code or
any successor section (including the rules and regulations promulgated
thereunder).
     (ii) Board: The Board of Directors of the Corporation.
     (iii) Cause: The term “Cause” shall mean any of the following:
               (a) the commission by the Executive of a felony;
               (b) the Executive’s dishonesty, habitual neglect or incompetence
in the management of the affairs of the Corporation; or
               (c) the refusal or failure by the Executive to act in accordance
with any lawful directive or order of the Corporation, or an act or failure to
act by the Executive which is in bad faith and which is detrimental to the
Corporation.
     (iv) Code: The Internal Revenue Code of 1986, as amended.
     (v) Committee: The Management Development and Compensation Committee of the
Board of Directors of the Corporation.
     (vi) Corporation: Kimberly-Clark Corporation and any successor thereto that
assumes this Plan and the Agreements pursuant to Paragraph H.(v) below.
     (vii) Equity Plans: The Kimberly-Clark Corporation 2001 Equity
Participation Plan, the Kimberly-Clark Corporation 1999 Restricted Stock Plan,
the Kimberly-Clark Corporation 1992 Equity Participation Plan, and any successor
or additional plans under which the Executive receives stock options, restricted
stock or other equity-based compensation.

- 12 -



--------------------------------------------------------------------------------



 



     (viii) Excise Tax: The excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
     (ix) Fair Market Value: With respect to any publicly traded equity
security, the reported closing price of such security on the relevant date as
reported on the composite list used by The Wall Street Journal for reporting
stock prices, or, if no such sale shall have been made on that day, on the last
preceding day on which there was such a sale; and with respect to any other
property, the fair market value thereof as determined by the Committee in good
faith.
     (x) Good Reason: Termination by the Executive for “Good Reason” shall mean
the separation from service during the two year time period following the
initial existence (without the Executive’s express written consent) of any one
of the following conditions:

  (a)   A material diminution in the Executive’s base compensation.     (b)   A
material diminution in the Executive’s authority, duties, or responsibilities.  
  (c)   A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that a Executive report to a corporate officer or employee instead
of reporting directly to the board of directors of the Corporation.     (d)   A
material diminution in the budget over which the Executive retains authority.  
  (e)   A material change in the geographic location at which the Executive must
perform the services.     (f)   Any other action or inaction that constitutes a
material breach by the Corporation of any agreement under which the Executive
provides services.

     The Executive must provide notice to the Corporation of the existence of
any of the above conditions within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Corporation must be
provided a period of at least 30 days during which it may remedy the condition
and not be required to pay the amount.

- 13 -



--------------------------------------------------------------------------------



 



     The Executive’s right to terminate the Executive’s employment for Good
Reason shall not be affected by the Executive’s incapacity due to physical or
mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.
     (xi) Net After Tax Receipt: The Value of a Payment, net of all taxes
imposed on the Executive with respect thereto under Sections 1 and 4999 of the
Code, determined by applying the highest marginal rate under Section 1 of the
Code which applied to the Executive’s taxable income for the immediately
preceding taxable year.
     (xii) Parachute Value: With respect to a Payment, the present value as of
the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
     (xiii) Qualified Termination of Employment: The separation of the
Executive’s service with the Corporation and/or its Subsidiaries either
(i) within the two (2) year period following a Change of Control of the
Corporation (A) by the Corporation without Cause or (B) by the Executive with
Good Reason, or (ii) by the Corporation without Cause before a Change of
Control, if a Change of Control occurs within one year after such Separation
from Service and it is reasonably demonstrated by the Executive that such
Separation from Service was at the request of a third party that had taken steps
reasonably calculated to effect a Change of Control or otherwise arose in
connection with or in anticipation of a Change of Control. A transfer of
employment for administrative purposes among the Corporation and its
Subsidiaries shall not be deemed a Qualified Termination of Employment, but if
such a transfer results in the occurrence of Good Reason, the Executive shall
have the right to terminate employment for Good Reason and such separation shall
be a Qualified Termination of Employment.
     (xiv) Reduced Amount: The greatest aggregate amount of Separation Payments
which (a) is less than the sum of all Separation Payments and (b) results in
aggregate Net After Tax Receipts which are equal to or greater than the

- 14 -



--------------------------------------------------------------------------------



 



Net After Tax Receipts which would result if the Executive were paid the sum of
all Separation Payments.
     (xv) Relevant Date: In the case of a Qualified Termination of Employment as
described in clause (ii) of the definition of “Qualified Termination of
Employment,” the date of such Qualified Termination of Employment and, in all
other cases, the date of the Change of Control.
     (xvi) Safe Harbor Amount: The portion of the payment to or for the benefit
of an Executive that does not constitute an “excess parachute payment for
purposes of Section 280G of the Code.
     (xvii) Separation from Service: Termination of employment with the
Corporation or a Subsidiary. A Separation from Service will be deemed to have
occurred if the Executive’s services with the Corporation or a Subsidiary is
reduced to an annual rate that is 20 percent or less of the services rendered,
on average, during the immediately preceding three years of employment (or if
employed less than three years, such lesser period).
     (xviii) Separation Payment: A Payment paid or payable to the Executive
pursuant to this Plan or an Agreement.
     (xix) Severance Period: The period of one year beginning on the date of the
Qualified Termination of Employment.
     (xx) Value: With respect to a Payment, the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.
     H. General.
     (i) No Duty to Mitigate. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Plan, and
such amounts shall not be reduced whether or not the Executive obtains other
employment.
     (ii) Indemnification. If litigation shall be brought to enforce or
interpret any provision contained herein, the Corporation hereby agrees to
indemnify the

- 15 -



--------------------------------------------------------------------------------



 



Executive for the Executive’s reasonable attorney’s fees and disbursements
incurred in such litigation, and hereby agrees to pay prejudgment interest on
any money judgment obtained by the Executive calculated at Citibank’s (or any
successor entity) prime rate of interest in effect from time to time from the
date that payment(s) to the Executive should have been made under this
Agreement. The reimbursement of an attorney’s fees and disbursements incurred in
such litigation will be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.
     (iii) Payment Obligations Absolute. The Corporation’s obligation to pay the
Executive the compensation and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Corporation may have against the Executive or anyone else.
All amounts payable by the Corporation hereunder shall be paid without notice or
demand. Except as expressly provided herein, the Corporation waives all rights
which it may now have or may hereafter have conferred upon it, by statute or
otherwise, to terminate, cancel or rescind this Agreement in whole or in part.
Each and every payment made hereunder by the Corporation shall be final and the
Corporation will not seek to recover all or any part of such payment from the
Executive or from whosoever may be entitled thereto, for any reason whatsoever.
     (iv) Unfunded Obligation. The obligation of the Corporation under this
Agreement shall be unfunded. The Corporation shall not be required to segregate
any assets that may at any time be represented by benefits under this Agreement.
The Corporation shall not be deemed to be a trustee of any amounts to be paid
under this Agreement. Any liability of the Corporation to the Executive with
respect to any benefit shall be based solely upon any contractual obligations
created hereunder; no such obligation shall be deemed to be secured by any
pledge or any encumbrance on any property of the Corporation.
     (v) Successors. This Agreement shall be binding upon and inure to the
benefit of the Executive and the Executive’s estate, and the Corporation and any
successor of the Corporation, but neither this Agreement nor any rights arising
hereunder may be assigned or pledged by the Executive. The Corporation

- 16 -



--------------------------------------------------------------------------------



 



shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of its business and/or
assets to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
it if no such succession had taken place.
     (vi) Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     (vii) Controlling Law. This Agreement shall in all respects be governed by,
and construed in accordance with, the laws of the State of Delaware. Where
appearing in this Agreement, the masculine shall include the feminine and the
plural shall include the singular, unless the context clearly indicates
otherwise.
     (viii) Entire Agreement. The Executive and the Corporation acknowledge that
upon its execution, this Agreement supersedes any and all prior agreements
between the Executive and the Corporation under the Plan as in effect at this
time or at any prior time. From and after the Relevant Date, except as
specifically provided herein, this Agreement shall supersede any other agreement
between the parties with respect to severance pay and benefits. Notwithstanding
the foregoing, any previously executed noncompetition agreement shall continue
in effect following the execution of this Agreement and the Relevant Date.
     (ix) Termination. This Agreement shall terminate on the third anniversary
of the date hereof unless either (1) a Change of Control occurs on or before
such third anniversary or (2) the Committee or the Chief Executive Officer of
the Corporation determines to extend this Agreement for an additional three-year
term or such shorter period as he or she determines to be appropriate.
Notwithstanding the foregoing, if at the time when this Agreement would
otherwise terminate, a third party has taken steps reasonably calculated to
effect a Change of Control or a Change of Control is otherwise under
consideration, then this Agreement shall automatically continue in effect until
(A) a Change of Control oc-

- 17 -



--------------------------------------------------------------------------------



 



curs, in which event this Agreement shall thereafter remain in effect in
accordance with its terms, or (B) the Board makes a good faith determination
that in its opinion, the efforts by the third party or the Corporation to effect
a Change of Control have been abandoned, at which time the Agreement shall
terminate unless it is extended pursuant to clause (2) of the preceding
sentence.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the
                     day of                                         
                    , 20                     .

             
 
               
 
        Executive    
 
                KIMBERLY-CLARK CORPORATION    
 
           
 
  By:         
 
   
 
   

- 18 -